Smith, J. The parties to this litigation entered into a contract wherein Selig, who was the plaintiff below, and is the appellant here, agreed to drill a rice well for Botts, who was the defendant below and is the appellee here, with a flow of water of 800 gallons per minute, when tested, and to install a centrifugal pump, to be completed and tested on or before May 15,1914, for a total consideration of $1,650, of which $1,200 was to be paid upon completion of the well, and a note given for the balance, bearing 8 per cent, interest from date, and maturing December 1, 1914. There was a written contract in which Selig guaranteed that the well would produce the stipulated amount of water at the time of test, if pumped with proper power and speed, and Selig also agreed that, after the test and acceptance, he would furnish, free of cost to Botts, during the pumping season of 1914, “any defective parts of pump, or parts that should become worn out, same having been properly lubricated, for above stated period.” The parties agree that a test was made, and Selig says it was satisfactory to Botts, except that it appeared that sufficient engine power had not been provided. Certain notes were given after the test, and a $500 payment was made on June 1, and on July 14 an additional cash payment of $286 was made. In addition to the $786 paid in cash, Botts incurred expenses amounting to $39 in the attempt to operate the pump, making a total expenditure of $825. Botts testified that the pump did not work satisfactorily, and, after Selig had attempted several times to adjust it, he abandoned that pump and purchased another at a cost of $525. Thereafter there was no further trouble, and Botts admitted that he got a pipe full of water, amounting to 800 gallons per minute. Botts denied any liability, and filed a cross-complaint, in which he prayed judgment for damages to compensate the partial loss of the crop of rice, which he says was occasioned by the insufficient supply of water during the time he was attempting to operate the Selig pump. The case, however, was submited to the jury upon the question of the performance of the contract to drill the well and furnish the pump. A large number of instructions were given, which we will not set out. One, given at the request of Selig, told the jury, in effect, that, if the failure to fulfill the guaranty of the contract was not due to Botts’ failure to furnish proper power, but to the defective pump, the liability of Selig on this account would be $525. An instruction, given at the request of Botts, however, told the jury that “If you find that plaintiff has failed to comply with said contract, as above stated, then plaintiff is indebted to defendant in the sum of $825, and you should so find.” The jury returned the following verdict: “We, the jury, find for the defendant judgment in the sum of $825, and relieve defendant from any further payment on said well, and notes are to become void.” Notwithstanding the evidence of Selig that the pump was tested and accepted, and needed only proper propelling power, which he was under no duty to furnish, and certain small repairs and adjustments which he made, and offered to make, we must assume, from the verdict of the jury, that the pump was worthless. It does not follow, however, that the judgment must be affirmed on that account. The new pump was installed the last of July, 1914, and its installation completed the contract. Had Selig put this last pump in, instead of the one he did put in, he would have been entitled, under the contract, to a payment, either in cash or interest-bearing notes, of $1,650. But as Botts was required to expend $525 to get the thing which he had contracted for, that sum must be deducted from the contract price. It follows, therefore, that Selig should have had judgment for $300, and judgment will be entered here in his favor for that amount, with interest from July 31,1914. It is strongly insisted by learned counsel that no judgment should be rendered against Botts, because the jury has found that the contract'was not performed, and we are cited to cases holding that there can be no recovery, quantum meruit, on the partial performance of an indivisible contract. But this is not that kind of a contract. The well is there, and is now in use, and meets the contract specifications. Only a proper pump was needed to comply with the provisions of the contract, and only its cost should be deducted from the contract price. Thomas v. Jackson, 105 Ark. 353, and cases cited. Ensign v. Coffelt, 119 Ark. 1. The judgment is reversed, and judgment will be rendered here in favor of Selig for $300 with interest.